Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding 112a and 112b rejections:

    PNG
    media_image1.png
    97
    634
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position, and based on the amendments made to the claims, these rejections are hereby withdrawn.
Applicants’ remarks regarding claim 1:

    PNG
    media_image2.png
    54
    632
    media_image2.png
    Greyscale

	The examiner considers the applicants’ remarks especially in regards to the combination between references Yee and Kim. These are remarks are now considered moot under new grounds of rejection as taught by Yee in view of Oyama presented below.
Applicants’ remarks regarding claim 18:

    PNG
    media_image3.png
    74
    638
    media_image3.png
    Greyscale

	The applicants’ remarks are considered but these remarks are now moot under new grounds of rejection as presented in the updated office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 8, 10, 12, 14-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Oyama (US 2015/0071656).
Regarding claim 1, Yee teaches an apparatus comprising an optical data receiver (Fig. 1, receiver 130) that comprises: a detector to output a single electrical signal (Fig. 1, output from detector 137) in response to one or more combinations of an optical data signal and an optical frequency reference (Fig. 1, data signal from transmitter 110 and frequency reference from LO 132), the single electrical signal representing a photocurrent generated by one photodiode of the detector (paragraph [0064], square law detector 137 preferably is a PIN diode…), the optical data signal having a data component produced by data-modulating an optical carrier (Fig. 10, information signal modulated using carrier 112) and a pilot peak produced by modulating the optical carrier with a pilot frequency tone (Fig. 10, pilot freq tone from Tone generator…also see pilot peak in spectrum 1040 (paragraph [0084]); paragraph [0038], Fig.10 is another embodiment of transmitter 110 using pilot tones); and a digital signal processor connected to receive digital measurements of the photocurrent at a sequence of times (Fig. 1, DSP signal extractor 190 receives the measurements at a sequence of times when the detector detects the input signal), the digital signal processor (paragraph [0073], Fig. 6 is a block diagram of 690 of signal extractor 190…implemented by a DSP chip…) being configured to recover a data stream of an the optical data signal from the digital measurements (paragraph [0074], signal extractor 690 recovers the information signal 140 from electrical signals 150…; paragraph [0085], All of the signal extractors 190 described above may be adapted for use with optical signal 1040); and wherein the digital signal processor is configured to adjust said digital measurements to recover frequency components of the optical carrier with respect to the optical frequency reference based on evaluations of a phase or a frequency of the pilot peak (paragraph [0085], All of the signal extractors 190 described above may be adapted for use with optical signal 1040. For example, referring to FIG. 6, bandpass filter 610 may be adjusted to select one of the sidebands 1044 and one of the pilot tones 1048. The square law device 620 would then produce a corresponding difference component 672. Since this difference component might not lie exactly at baseband, low pass filter 630 may also need to be adjusted in order to recover the correct frequency components).
Although Yee teaches adjusting digital measurements for recovering the correct frequency components, Yee doesn’t explicitly state that these adjustments are to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference.
	Oyama teaches wherein the digital signal processor (Fig. 6, DSP 924; Fig. 7 shows the components of DSP 924) is configured to adjust said digital measurements to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference (Fig. 7, using compensator 43; paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee and incorporate the compensation functionality as taught by Oyama in order to reduce SNR degradation.
Regarding claim 3, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the pilot peak has a center frequency located near an edge of a frequency spectrum of the data component (Fig. 10, sideband 1048 has pilot peak near an edge of the data component 1044).
Regarding claim 4, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches a scenario wherein the detector is configured to output the single electrical signal with a lower bandwidth than a bandwidth of the combination (paragraph [0106], each heterodyne receiver can have a narrower spectral response than if the entire composite signal were processed by a single receiver. In this case, each heterodyne receiver 1230 recovers a signal of approximately 5 GHz spectral width and requires a similar spectral operating range; whereas the composite signal has a sideband width of approximately 25 GHz; paragraph [0086], For clarity, in FIGS. 11 and 12, the term "heterodyne receiver" is used to describe receivers based on heterodyne detection, such as receiver 130 in FIG. 1 and its variants described in FIGS. 2-10).  
Regarding claim 5, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches a scenario wherein the detector is configured to remove a substantial portion of a frequency bandwidth of the optical data signal (paragraph [0106], In this case, each heterodyne receiver 1230 recovers a signal of approximately 5 GHz spectral width and requires a similar spectral operating range; whereas the composite signal has a sideband width of approximately 25 GHz).
Regarding claim 8, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the optical data receiver is a direct-detection optical receiver (Fig. 1, receiver 130).  
Regarding claim 10, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the optical data receiver comprises a laser source configured to generate the optical frequency reference (Fig. 1, Freq ref output from LO 132).  
Regarding claim 12, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the optical frequency reference is frequency-separated from a spectrum of the optical data signal (Fig. 1, spectrum 160 shows that the LO freq is frequency separated from the spectrum of the data signal).  
Regarding claim 14, Yee in view of Oyama teaches the apparatus of claim 1, wherein Oyama teaches the digital signal processor comprises a phase-correction circuit (Fig. 17, phase correction circuit 44) configured to reduce effects of relative phase noise between the optical frequency reference and the optical carrier based on evaluations of the phase of said pilot peak from the digital measurements (paragraph [0080]).  
Regarding claim 15, Yee in view of Oyama teaches the apparatus of claim 1, wherein Oyama teaches the digital signal processor comprises an electronic dispersion compensator to at least partially compensate for distortions of the optical data signal caused by chromatic dispersion (Fig. 17, using compensator 41; paragraph [0077]).  
Regarding claim 16, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the digital signal processor comprises one or more digital filters (Fig. 6, filter 610) configured to select from the digital measurements a signal component thereof representing a non-vestigial modulation sideband of the optical carrier (paragraph [0074], Filter 610 frequency filters one of the sidebands from signal 150. In this example, signal 150 includes two sideband 154…Bandpass filter 610 passes the upper band 154U (i.e. filters the non-vestigial sideband)).  
Regarding claim 20, Yee teaches the apparatus of claim 18.
Yee doesn’t teach wherein the signal processor comprises a phase- correction circuit configured to reduce effects of relative phase noise between the optical reference oscillator and the optical carrier based on said signal component.
Oyama teaches wherein the signal processor comprises a phase- correction circuit (Fig. 17, phase correction circuit 44) configured to reduce effects of relative phase noise between the optical reference oscillator and the optical carrier based on said signal component (paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee and incorporate the correction functionality as taught by Oyama in order to reduce SNR degradation.
Regarding claim 21, Yee teaches the apparatus of claim 18.
Yee doesn’t teach wherein the signal processor is capable of estimating a phase of a data component of the optical input signal by processing the digital measurements.
Oyama teaches wherein the signal processor is capable of estimating a phase of a data component of the optical input signal by processing the digital measurements (paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee and incorporate the correction functionality as taught by Oyama in order to reduce SNR degradation.
Regarding claim 22, Yee in view of Oyama teaches the apparatus of claim 1, wherein Yee teaches the one photodiode is connected in a single-ended electrical configuration (Fig. 1, single ended output from 137); and Oyama teaches wherein the digital signal processor is capable of estimating a phase of the optical data signal by processing the digital measurements (paragraph [0080]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Oyama (US 2015/0071656) in further view of Yu (US 2019/0132164).
Regarding claim 2, Yee in view of Oyama teaches the apparatus of claim 1.
Yee in view of Oyama doesn’t teach wherein the data-modulation is according to a pulse- amplitude modulation constellation having at least four symbol values.
Yu teaches wherein the data-modulation is according to a pulse- amplitude modulation constellation having at least four symbol values (paragraph [0022], DD system using PAM-4 modulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yee in view of Oyama and incorporate 4PAM modulation as taught by Yu since pulse amplitude modulation provides low implementation complexity thereby helping to reduce the complexity of the system (Yu: paragraph [0022]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Oyama (US 2015/0071656) in further view of Sayyah (US 2004/0234273).
Regarding claim 6, Yee in view of Oyama teaches the apparatus of claim 1.
Although Yee teaches different optical data signal bandwidth applications in Figs. 12 and 26 which comprise receivers/detector that operate on narrower spectral ranges (see for example paragraph [0106]), Yee doesn’t explicitly teach wherein the digital signal processor is configured to recover the data stream based on between 55% and 90% of the bandwidth of the data component.
Sayyah also teaches an optical heterodyne detector 140 (paragraph [0055], FIG. 10 shows a block diagram for an embodiment of the optical heterodyne detector 140) wherein the digital signal processor is configured to recover the data stream based on between 55% and 90% of the bandwidth of the data component (paragraph [0055], the photodetector 990 comprises a high speed photodetector with a bandwidth greater than 50 GHz. Preferably, the photodetector has a maximum bandwidth that is less than the spacing of the optical carrier frequencies; paragraph [0036], the optical WDM channels are typically separated by at least 100 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detector/receiver used to detect the incoming optical data signal as taught by Yee and incorporate the higher receiver bandwidth applicable detector/receiver as taught by Sayyah as a matter of simple substitution of known element for another to obtain predictable results based on the requirements of the system. 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Oyama (US 2015/0071656) in view of Randel (US 2016/0127049).
Regarding claim 9, Yee in view of Oyama teaches the apparatus of claim 8.
Yee in view of Oyama doesn’t teach wherein the digital signal processor comprises an a signal-to-signal beat interference (SSBI)-estimation circuit.  
Randel teaches wherein the digital signal processor comprises an a signal-to-signal beat interference (SSBI)-estimation circuit (Fig. 1, signal processor 170; paragraph [0030], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dsp taught by Yee in view of Oyama and incorporate the SSBI estimation circuit taught by Randel in order to reduce/eliminate the SSBI generate upon direct detection of the received optical signal (Randel: paragraph [0024], line 1-3).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Oyama (US 2015/0071656) in view of Soares Luis (US 2021/0036798) hereon referred to as Soares.
Regarding claim 17, Yee in view of Oyama teaches the apparatus of claim 16.
Yee in view of Oyama doesn’t teach wherein at least one of the one or more digital filters is configured to perform a Hilbert transform.  
Soares teaches at least one of the one or more digital filters is configured to perform a Hilbert transform (Fig. 6; paragraph [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the digital signal processor as taught by Yee in view of Oyama and incorporate a digital filter to perform a Hilbert transform as taught by Saores since Hilbert transforms can be useful for instantaneous frequency extraction thereby improving the efficiency of the receiver. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868).
Regarding claim 18, Yee teaches an apparatus comprising an optical data receiver (Fig. 1, receiver 130) that comprises a front-end circuit connected to a signal processor (Fig. 1, signal processor 190), the front-end circuit including a detector configured to generate a single electrical output signal (Fig. 1, output from detector 137) in response to an optical input signal applied thereto (Fig. 1, input to receiver 130), the single electrical output signal representing a photocurrent produced by one or two photodiodes of the detector (paragraph [0064], square law detector 137 preferably is a PIN diode…); wherein the front-end circuit is configured to remove a substantial portion of a frequency bandwidth (paragraph [0106], In this case, each heterodyne receiver 1230 recovers a signal of approximately 5 GHz spectral width and requires a similar spectral operating range; whereas the composite signal has a sideband width of approximately 25 GHz) of one or more combinations of the optical input signal and an optical reference oscillator (Fig. 1, data signal from transmitter 110 and frequency reference from LO 132), the frequency bandwidth including modulation sidebands of an optical carrier (Fig. 10, information signal modulated using carrier 112); and wherein the signal processor (paragraph [0073], Fig. 6 is a block diagram of 690 of signal extractor 190…implemented by a DSP chip…) is capable of estimating an optical field of the optical input signal by processing digital measurements of the photocurrent using a signal component thereof corresponding to an optical pilot present in the optical input signal (Fig. 6, optical field output from extractor 690; paragraph [0074], signal extractor 690 recovers the information signal 140 from electrical signals 150…).
Although Yee doesn’t teach the removing substantial bandwidth function within Fig. 1, paragraph 86 states “the term "heterodyne receiver" is used to describe receivers based on heterodyne detection, such as receiver 130 in FIG. 1 and its variants described in FIGS. 2-10”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that the receiver of Fig. 1 is capable of removing a substantial portion of a frequency bandwidth as the receiver “can have a narrower spectral response than the entire composite signal”.
Regarding claim 19, Yee teaches the apparatus of claim 18, wherein the optical data receiver is a direct- detection optical receiver (Fig. 1, receiver 130). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybon (US 2016/0261351) in view of Yee (US 2006/0291868) in view of Oyama (US 2015/0071656).
Regarding claim 23, Raybon teaches an apparatus (Fig. 2; Fig. 3 also teaches similar components) comprising an optical data receiver (Fig. 2, data receiver 200) that comprises: a detector (Fig. 2, detector 260) to output a single electrical signal (Fig. 2, single output from 270) in response to combinations of an optical data signal and an optical frequency reference (Fig. 2, optical data signal 205 and optical frequency reference 210), the single electrical signal representing a photocurrent generated by two photodiodes of the detector (paragraph [0027], A difference node 270 combines the outputs of detectors 260a and 260b, and an A/D converter 280 produces a digital-electrical representation of this signal for input to a processor 290), the optical data signal having a data component and a pilot component (Paragraph [0032], The optical pilot, if used, may be provided via the…received signal, on any polarization channel or any wavelength); and a digital signal processor (Fig. 2, DSP 290) connected to receive digital measurements of the photocurrent at a sequence of times, the digital signal processor being configured to recover a data stream of the optical data signal from the digital measurements (paragraph [0027], the processor 290 performs time-shifting and re-combining of the four serially captured signal constituents (I.sub.sp/I.sub.xn, Q.sub.xp/Q.sub.xn, I.sub.yp/I.sub.yn, Q.sub.yp/Q.sub.yn) into a single 4-waveform burst representative of the signal captured by a conventional sampling architecture).
Although Raybon teaches that the optical data signal comprises an optical pilot component, Raybon doesn’t teach the optical data signal having a data component produced by data-modulating an optical carrier and a pilot peak produced by modulating the optical carrier with a pilot frequency tone.
Yee teaches the optical data signal having a data component produced by data-modulating an optical carrier (Fig. 10, information signal modulated using carrier 112) and a pilot peak produced by modulating the optical carrier with a pilot frequency tone (Fig. 10, pilot freq tone from Tone generator…also see pilot peak in spectrum 1040 (paragraph [0084]); paragraph [0038], Fig.10 is another embodiment of transmitter 110 using pilot tones)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of the optical data signal taught by Raybon and incorporate the inclusion of the pilot tone as taught by Yee in order to help recover the information signal.
	Although Yee teaches adjusting said digital measurements to recover frequency components of the optical carrier with respect to the optical frequency reference based on evaluations of a phase or a frequency of the pilot peak (paragraph [0085], All of the signal extractors 190 described above may be adapted for use with optical signal 1040. For example, referring to FIG. 6, bandpass filter 610 may be adjusted to select one of the sidebands 1044 and one of the pilot tones 1048. The square law device 620 would then produce a corresponding difference component 672. Since this difference component might not lie exactly at baseband, low pass filter 630 may also need to be adjusted in order to recover the correct frequency components), Raybon in view of Yee doesn’t explicitly state that these adjustments are to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference.
	Oyama teaches wherein the digital signal processor (Fig. 6, DSP 924; Fig. 7 shows the components of DSP 924) is configured to adjust said digital measurements to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference (Fig. 7, using compensator 43; paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Raybon in view of Yee and incorporate the compensation functionality as taught by Oyama in order to reduce SNR degradation.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybon (US 2016/0261351) in view of Yee (US 2006/0291868) in view of Oyama (US 2015/0071656) in further view of Sasaki (US 2013/0315267).
Regarding claim 24, Raybon in view of Yee in further view of Oyama teaches the apparatus of claim 23, wherein Raybon teaches the optical data receiver comprises a laser source configured to generate the optical frequency reference (Figs. 2/3, laser source 210); wherein the two photodiodes are electrically connected to form a balanced pair of photodiodes (Fig. 2/3, balanced pair 260; paragraph [0027], The output of the combiner 250a is converted to the electrical domain by one detector 260a of a balanced detector pair 260, and the output of the second combiner is converted by the other detector 260b of the detector pair 260) and optically connected to receive light from the laser source through an optical hybrid (Figs. 2/3, hybrid 230).
Although Raybon teaches the balanced photodetector, Raybon doesn’t clearly show wherein the detector comprises an electrical amplifier connected to a common electrical terminal of the balanced pair of photodiodes to generate the single electrical signal.
Sasaki teaches the detector comprises an electrical amplifier connected to a common electrical terminal of the balanced pair of photodiodes to generate the single electrical signal (Fig. 9a, amplifier 212 coupled to pair of detectors 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the balanced detectors as taught by Raybon and incorporate the amplifier taught in Sasaki in order to amplify the detected signal to be noise-tolerant and strong enough for further processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637